DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 7, filed 08/11/2022, with respect to the rejected claims have been fully considered and are persuasive, in view adding the allowable limitations to the independent rejected claims. The rejection of Claims 1-2,4 and 17-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 8, 9, 11-17, 19, 21 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein the first cover is located at a same height as the upper end of the heat insulator, and a first gap is provided along an outer edge of the upper end of the heat insulator between the outer edge of the upper end of the heat insulator and an edge of the first cover, as disclosed in Claim 1; Or a heater provided at a location facing the substrate support region and configured to heat the substrate supported in the substrate support region, wherein the first cover is located above a lower end of the heater, as disclosed in Claim 5; Or a second cover provided along the extending direction of the auxiliary chamber and extending downward from an edge of the first cover facing the heat insulator so as to cover an opening of the auxiliary chamber, as disclosed in Claim 11; Or wherein the first cover is located at a same height as the upper end of the heat insulator and a first gap is provided along an outer edge of the upper end of the heat insulator between the outer edge of the upper end of the heat insulator and an edge of the first cover, as disclosed in Claim 20.
In the instant case, Matsuura et al. (US 2009/0078201) discloses a vertical plasma processing apparatus for a semiconductor process includes an airtight auxiliary chamber defined by a casing having an insulative inner surface and integrated with a process container. The auxiliary chamber includes a plasma generation area extending over a length corresponding to a plurality of target substrates in a vertical direction. A partition plate having an insulative surface is located between a process field and the plasma generation. The partition plate includes a gas passage disposed over a length corresponding to the plurality of target substrates in a vertical direction. A process gas is exited while passing through the plasma generation area, and is then supplied through the gas passage to the process field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx   for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898